UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7117


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LEROY MAURICE DEVEAUX, a/k/a Leroy Dover,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (5:01-cr-00096-CMC-1)


Submitted:    February 26, 2009             Decided:   March 4, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leroy Maurice Deveaux, Appellant Pro Se.       William Kenneth
Witherspoon, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leroy       Maurice     Deveaux    appeals     from    the    district

court’s orders granting his 18 U.S.C. § 3582(c)(2) (2006) motion

for reduction of sentence based on the crack cocaine amendments

to the Sentencing Guidelines and denying reconsideration.                        The

district court reduced Deveaux’s sentence to the minimum of the

amended Guidelines range.              Deveaux asserts that the district

court    erred     in     failing    to    further    reduce      his    sentence.

Deveaux’s      argument     is    foreclosed   by    our   decision      in   United

States v. Dunphy, 551 F.3d 247 (4th Cir. 2009).                   Accordingly, we

affirm   the     district    court’s      orders.     We   dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                          2